In re Blankenship, George; —Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, No. 57817; to the Court of Appeal, Third Circuit, No. KW89-0712.
Granted in part; denied in part. It is ordered that the portion of the ruling of the trial judge ordering relator to reveal sources for bail bond is set aside. Otherwise the application is denied.
LEMMON, J., votes to grant the application and set for argument.